UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report: (Date of earliest event reported): July 19, 2012 Nexstar Broadcasting Group, Inc. (EXACT NAME OF REGISTRANT AS SPECIFIED IN ITS CHARTER) Delaware (State or other jurisdiction of incorporation) 000-50478 (Commission File Number) 23-3083125 (IRS Employer Identification No.) 5215 N. O’Connor Blvd.,Suite 1400 Irving, Texas 75039 (Address of Principal Executive Offices, includingZip Code) (972) 373-8800 (Registrant’s Telephone Number, Including Area Code) N/A (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instructions A.2. below): ¨Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01.Regulation FD Disclosure. On July 19, 2012, Nexstar Broadcasting Group, Inc. ("Nexstar")issued a press release announcingthe entry by Nexstarand MissionBroadcasting, Inc. (“Mission”) into a definitive agreement to acquire twelve television stations and associated digital sub-channels in eight markets from entities controlled by privately-held Newport Television, LLC (“Newport”) for $285.5 million. Nexstar will acquire ten stations as well as Newport’s Inergize Digital media operations and Mission will acquire two stations in Little Rock, AR.Nexstar also announced that it and Mission have secured commitments for new $645 million Senior Secured Credit Facilities comprised of a $570 million Term Loan B due 2019 and a $75 million Revolving Credit Facility due December 2017.A copy of the press release is attached to this Form 8-K as Exhibit 99.1 and is incorporated herein by reference. Item 9.01.Financial Statements and Exhibits. Exhibit No. Description Press Release of Nexstar Broadcasting Group, Inc. dated July 19, 2012. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. NEXSTAR BROADCASTING GROUP, INC. By:/s/ Thomas E. Carter Date: July 19, 2012 Name: Title: Thomas E. Carter Chief Financial Officer (Principal Financial Officer) EXHIBIT INDEX Exhibit No. Description Press Release of Nexstar Broadcasting Group, Inc. dated July 19, 2012.
